PER CURIAM.
Rodney and Linda Taylor appeal from a final summary judgment of foreclosure entered in favor of appellee. We reverse.
Appellants argue, and we agree, that their affidavits filed in opposition to appel-lee’s motion for summary judgment raise a genuine issue of material fact as to the breach of the mortgage agreement and as to the amount due, if any, under the mortgage. Accordingly, we reverse the final summary judgment. On remand, appellants shall be granted leave to re-plead and present their affirmative defenses, if any.
REVERSED and REMANDED.
DELL, STEVENSON, and GROSS, JJ., concur.